EXHIBIT 10(F)

 

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

AREA DEVELOPMENT AGREEMENT

 

FRISCH’S RESTAURANTS, INC.

 



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

AREA DEVELOPMENT AGREEMENT

 

          PAGE


--------------------------------------------------------------------------------

Recitals    1 I.    GRANT    2 II.    DEVELOPMENT FEE    3 III.    DEVELOPMENT
OBLIGATIONS    3 IV.    TERM    5 V.    DUTIES OF THE PARTIES    5 VI.   
DEFAULT    7 VII.    TRANSFERS    8 VIII.    COVENANTS    12 IX.    NOTICES   
14 X.    INDEPENDENT CONTRACTOR AND INDEMNIFICATION    14 XI.    APPROVALS AND
WAIVERS    15 XII.    SEVERABILITY AND CONSTRUCTION    16 XIII.    ENTIRE
AGREEMENT    17 XIV.    APPLICABLE LAW    17 XV.    ACKNOWLEDGMENTS    18     
EXHIBIT A (DEVELOPMENT SCHEDULE)           EXHIBIT B-1 (ADDENDUM FOR GC-11S
RESTAURANTS)           EXHIBIT B-2 (ADDENDUM FOR GC-11M RESTAURANTS)          
EXHIBIT C (FRANCHISE AGREEMENT)     

 



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

AREA DEVELOPMENT AGREEMENT

 

This Area Development Agreement is entered into this 20th day of July, 2004 by
and between Golden Corral Franchising Systems, Inc., a Delaware corporation
(hereinafter referred to as “Franchisor”), and Frisch’s Restaurants, Inc., an
Ohio corporation (hereinafter referred to as “Area Developer”).

 

WITNESSETH:

 

WHEREAS, Golden Corral Corporation, a North Carolina corporation, as the result
of the expenditure of time, skill, effort, and money, has developed and owns a
unique system (hereinafter “System”) for opening and operating family steakhouse
restaurants;

 

WHEREAS, the distinguishing characteristics of the System include, without
limitation, the establishment, development, and operation of a family restaurant
which features steak, seafood, chicken, salad bars, food buffet, in-store
display bakery and other food and beverage items for lunch, dinner, weekend
breakfast and snacks; emphasis on prompt, courteous service in a clean,
wholesome, family-oriented atmosphere; distinctive exterior and interior design
and trade dress; standards and specifications for materials, equipment,
furnishings, fixtures, supplies, signage and food and beverage items (including
special quality and quantity standards); operating procedures for sanitation and
maintenance; special procedures for food and beverage preparation and service;
training and assistance; and methods and techniques for inventory and cost
controls, record keeping and reporting, purchasing, customer service, sales
promotion, and advertising; all of which may be changed, improved, and further
developed by Franchisor from time to time;

 

WHEREAS, the System is identified by means of certain trade names, service
marks, trademarks, logos, emblems, and indicia of origin, including but not
limited to the mark “GOLDEN CORRAL” and such other trade names, service marks,
and trademarks as are now or hereafter designated by Franchisor (in the
Confidential Operations Manuals or otherwise in writing) for use in connection
with the System (hereinafter referred to as “Proprietary Marks”);

 

WHEREAS, Franchisor continues to develop, use, and control the use of the
Proprietary Marks in order to identify for the public the source of products and
services marketed thereunder and under the System, and to represent the System’s
high standards of quality, appearance, and service;

 

WHEREAS, Golden Corral Corporation has granted Franchisor the non-exclusive
right to franchise others to operate restaurants using the System, including the
Proprietary Marks; and

 

WHEREAS, Area Developer wishes to obtain certain development rights to operate
Golden Corral restaurants under the System, to be identified with the
Proprietary Marks in the territory described in this Development Agreement, and
to be trained by Franchisor to establish and operate Golden Corral restaurants;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties, in consideration of the under takings and
commitments of each party to the other party set forth herein, hereby mutually
agree as follows:

 

I. GRANT

 

A. Franchisor hereby grants the right to Area Developer, and Area Developer
accepts the obligation, pursuant to the terms and conditions of this Development
Agreement, to establish and operate none (n/a) restaurants using a GC-11S
building design, thirty-eight (38) restaurants using a GC-llM building design,
and none (n/a) restaurants using a GC-10 building design for a total of
thirty-eight (38) restaurants (hereinafter “restaurants” or “franchised
businesses”) and to use the Proprietary Marks and the System solely in
connection therewith. Area Developer shall establish and operate such
restaurants at specific locations to be designated in separate Golden Corral
Franchise Agreements (hereinafter “Franchise Agreements”) executed as provided
in Section III.A hereof, and pursuant to the development schedule set forth in
Exhibit A, attached hereto (hereinafter the “Development Schedule”). Each
restaurant developed hereunder shall be located in the area described in Exhibit
AA, attached hereto (hereinafter the “Development Area”) which Development Area
may be further defined by sub-markets established by mutually approved
segmentation map(s).

 

B. Each restaurant shall be established and operated pursuant to a separate
Franchise Agreement to be entered into between Area Developer and Franchisor in
accordance with Section III.A. hereof.

 

C. Except as otherwise provided in this Agreement, Franchisor shall not
establish and operate, nor license anyone other than Area Developer to establish
and operate, any restaurant under the Proprietary Marks and the System in the
Development Area during the term of this Agreement; provided, however, that
Franchisor retains the right, among other rights, both within and outside of the
Development Area, and without offering Developer any rights therein, (i) to
establish and operate, and to license others to establish and operate,
restaurant businesses utilizing the Proprietary Marks and/or the System at or
from educational institutions (including, without limitation, colleges and
universities); hospitals; airports; food courts; manufacturing, industrial or
research facilities; office buildings; convention centers; supermarkets;
gasoline stations; department stores; contract food services; theaters;
convenience stores; vending machines; fixed/mobile modular units; any casino or
other gambling facility; hotels; kiosks; any sports facility, public
transportation facility, or public entertainment facility; or any facility which
is owned by, or operated by or under contract with, any military or other
government entity; (ii) to own, acquire, establish and/or operate, and franchise
others to establish and operate, other restaurant concepts now or hereinafter
offered by Franchisor, as well as businesses under proprietary marks other than
the Proprietary Marks or other systems, whether such restaurant concepts or
businesses are similar to or different from the restaurant, at any location
within or outside the Development Area; and (iii) to sell or distribute, at
retail or wholesale, directly or indirectly, or license others to sell or
distribute, any products under any proprietary marks, including the Proprietary
Marks. In the event that Area Developer is granted the right to develop GC-10
restaurants, the Development Area to be developed for such GC-10 restaurants
shall be deemed not to include those smaller towns and unincorporated municipal
areas and rural areas which, because of population density, demographic factors,
and other characteristics, would not satisfy the development criteria as created
by Franchisor from time to time for a GC-10 design restaurant. Also excluded
from the Development Area is any location within three (3) miles of an existing
Golden Corral restaurant. Franchisor retains the right to establish and operate,
and to license others to establish and operate at such existing restaurant
facility or any other restaurant location within such three (3) mile excluded
territory, except to the extent, if any, where a Franchise Agreement’s Protected
Territory grants exclusive rights for a prescribed distance from an existing
franchise restaurant that would specifically limit such rights. Upon the
execution of a

 

2



--------------------------------------------------------------------------------

Franchise Agreement for an approved site in a specific submarket identified by a
segmentation map or otherwise within the Development Area, any rights Area
Developer may have to exclusivity for future additional development in that
submarket shall cease and the territorial protection for that submarket, if any,
shall be determined by the applicable Franchise Agreement for the approved
location.

 

D. This Agreement is not a franchise agreement, and does not grant to Area
Developer any right to use in any manner Franchisor’s Proprietary Marks or
System.

 

E. Area Developer shall have no right under this Agreement to license others to
use in any manner the Proprietary Marks or System.

 

II. DEVELOPMENT FEE

 

A. In consideration of the development rights granted herein, Area Developer
shall pay to Franchisor upon execution of this Agreement a development fee of
Three Hundred Eighty Thousand Dollars ($380,000) which is the sum of Ten
Thousand Dollars ($10,000) multiplied by thirty-eight (38) restaurant locations
to be developed hereunder, receipt of which is hereby acknowledged by
Franchisor, and which shall be deemed fully earned and non-refundable upon
execution of this Agreement in consideration of administrative and other
expenses incurred by Franchisor and for the lost future royalties and other
development opportunities lost or deferred as a result of the rights granted
Area Developer herein.

 

B. If Area Developer is in full compliance with the Development Schedule
described in Section I.A hereof and set forth in Exhibit A, attached hereto, Ten
Thousand Dollars ($10,000) of the development fee for each restaurant shall be
credited toward the initial franchise fee payable at the time each Franchise
Agreement is executed pursuant to the Development Schedule, which initial
franchise fee payment credit shall be fully earned when credited and
non-refundable.

 

III. DEVELOPMENT OBLIGATIONS

 

A. Area Developer shall execute the then current form of Franchise Agreement for
each restaurant site approved by Franchisor in the Development Area as
hereinafter provided. The Franchise Agreement for each restaurant developed
hereunder shall be the then current form of Franchise Agreement and the
amendment(s) thereto, if any, being offered generally by Franchisor for such
restaurant design at the time each such Franchise Agreement is executed;
provided, however, that if such restaurant utilizes a GC-11S design or GC-11M
design, such Franchise Agreement shall be amended by the respective form of
Addendum for GC-11S Restaurants or Addendum for GC-11M Restaurants being offered
generally by Franchisor at such time, the current forms of which are attached as
Exhibits B-1 and B-2 hereto. The current form of Franchise Agreement being
offered by Franchisor as of the date hereof is the Franchise Agreement attached
hereto as Exhibit C. The Franchise Agreement and amendment, if applicable, for
each restaurant shall be executed by Area Developer and submitted to Franchisor
within the later of fifteen (15) days of: (1) receipt of Franchisor’s notice of
Phase I site approval, as provided in Section III.B hereof, or (2) receipt of
the applicable Franchise Agreement.

 

B. Prior to Area Developer’s acquisition by lease or purchase of any site for a
restaurant, Area Developer shall submit to Franchisor, in the form specified by
Franchisor, a

 

3



--------------------------------------------------------------------------------

completed Site Evaluation Questionnaire, the description of the proposed site
and such information or materials as Franchisor may reasonably require, together
with a letter of intent or other evidence satisfactory to Franchisor which
confirms Area Developer’s favorable prospects for obtaining the site. Franchisor
shall have sixty (60) days after receipt of such Site Evaluation Questionnaire,
the description of the proposed site and other information and materials to
approve or disapprove, in its sole discretion, each proposed site for a
restaurant. Area Developer must submit to the Franchisor the aforementioned Site
Evaluation Questionnaire and other required information regarding the first site
to be developed pursuant to this Agreement within ninety (90) days after the
execution of this Agreement. Notwithstanding anything contained in this
Agreement to the contrary, Area Developer must acquire by lease or purchase a
location approved by Franchisor at the earlier of 180 days after the execution
of this Agreement or six months before the scheduled opening date of the first
restaurant as set forth in the attached Exhibit A, and thereafter must acquire a
location approved by Franchisor not less than six months prior to the date each
respective restaurant is required to be opened pursuant to the development
schedule.

 

C. If Area Developer will occupy the premises at which a restaurant is operated
under a lease, Area Developer shall, prior to the execution thereof, submit such
lease to Franchisor, for its written approval. Franchisor’s approval of the
lease may be conditioned upon the inclusion in the lease of such provisions as
Franchisor may reasonably require, including, without limitation:

 

1. A provision which restricts the use of the premises during the term of the
Franchise Agreement solely to the operation of the business franchised under the
Franchise Agreement.

 

2. A provision which prohibits Area Developer from subleasing or assigning all
or any part of its occupancy rights or extending the term of or renewing the
lease, without Franchisor’s prior written consent.

 

3. A provision that the landlord consents to Area Developer’s use of such
Proprietary Marks and signage as Franchisor may prescribe for the franchised
business;

 

4. A provision giving Franchisor the right to enter the premises without
assuming the lease to make modifications necessary to protect the Proprietary
Marks and the System or cure any default under the Franchise Agreement;

 

5. A provision that the initial term of the lease, or the initial term together
with any renewal terms (for which the rent shall be set forth in the lease),
shall be for not less than fifteen (15) years;

 

6. A provision which requires the landlord concurrently to provide Franchisor
with a copy of any written notice of breach or default under the lease sent to
Area Developer; and which grants to Franchisor, in its sole discretion, the
right (but not the obligation) to cure any breach or default under the lease,
should Area Developer fail to do so, within fifteen (l5) days after the
expiration of the period in which Area Developer may cure the breach or default;
and

 

7. A provision that provides that upon Area Developer’s default under the lease
or under the Franchise Agreement, Franchisor shall without the landlord’s
further consent have a continuing right of entry into the premises, the right to
operate a Golden Corral restaurant therein,

 

4



--------------------------------------------------------------------------------

the right but not the obligation to assume Area Developer’s interests under the
existing terms, conditions and covenants of the lease, and should Franchisor
assume Area Developer’s position under the lease, the right to assign the lease
or sublet the premises to a third party which will operate on the premises a
Golden Corral restaurant.

 

D. Recognizing that time is of the essence, Area Developer agrees to satisfy the
development schedule for the restaurant design described therein (“development
schedule”) set forth in Exhibit A, attached hereto. Failure by Area Developer to
adhere to the development schedule shall constitute a default under this
Agreement as provided in Section VI.B. hereof.

 

IV. TERM

 

Unless sooner terminated in accordance with the terms of this Agreement, the
term of this Agreement and all present and future rights granted hereunder to
develop restaurants in the Development Area shall expire on the earlier of the
date when Area Developer has open and in operation all of the restaurants
required by the development schedule set forth in Exhibit A hereto, or December
31, 2011, notwithstanding the fact that all of the restaurants to be developed
pursuant to this Agreement are not opened and in operation.

 

V. DUTIES OF THE PARTIES

 

A. For each restaurant developed hereunder Franchisor shall furnish to Area
Developer the following:

 

1. Such site selection guidelines and consultation as Franchisor may deem
advisable; and

 

2. Such on-site evaluation as Franchisor may deem advisable as part of its
evaluation of Area Developer’s request for site approval; provided, however,
that Franchisor shall not provide on-site evaluation for any proposed site prior
to Franchisor’s receipt of a complete response to Franchisor’s Site Evaluation
Questionnaire, a description of the proposed site and a letter of intent or
other evidence satisfactory to the Franchisor which confirm Area Developer’s
favorable prospects for obtaining the proposed site, pursuant to Section III.B
hereof. If on-site evaluation is deemed necessary and appropriate by Franchisor,
Franchisor shall conduct up to two (2) on-site evaluations for each restaurant
at Franchisor’s cost; for each additional on-site evaluation (if any) Area
Developer shall reimburse Franchisor for Franchisor’s reasonable expenses,
including, without limitation, the costs of travel, lodging, and food.

 

B. Area Developer accepts the following obligations:

 

1. An Area Developer which is a corporation shall comply, except as otherwise
approved in writing by Franchisor, with the following requirements throughout
the term of this Agreement:

 

a. Area Developer shall furnish Franchisor with its Articles of Incorporation,
Bylaws, other governing documents, any other documents Franchisor may reasonably
request, and any amendments thereto.

 

5



--------------------------------------------------------------------------------

b. Area Developer shall confine its activities, and its governing documents, if
any, shall at all times provide that its activities are confined, exclusively to
the management and operation of the business contemplated hereunder, including
the establishment and operation of the restaurants to be developed hereunder.

 

c. Area Developer shall maintain stop transfer instructions against the transfer
on its records of any voting securities; and shall issue no certificates for
voting securities upon the face of which the following printed legend does not
legibly and conspicuously appear:

 

The transfer of this stock is subject to the terms and conditions of a
Development Agreement with GOLDEN CORRAL FRANCHISING SYSTEMS, INC. dated
                    . Reference is made to the provisions of the said
Development Agreement and to the Articles and Bylaws of this Corporation.

 

d. Area Developer shall maintain a current list of all owners of record and all
beneficial owners of any class of voting stock of Area Developer and shall
furnish the list to Franchisor upon request. Such lists shall also include the
percentage of ownership of each such owner.

 

2. If Area Developer is a corporation, each proposed holder of an interest in
Area Developer shall submit a franchise application to Franchisor, shall be
approved by Franchisor, and shall, upon Franchisor’s request, execute a
guarantee of Area Developer’s obligations under this Agreement in a form
prescribed by Franchisor; provided, however, that the requirements of this
Section V.B. shall not apply to a holder of any corporation registered under the
Securities and Exchange Act of 1934.

 

3. An Area Developer which is a partnership shall comply, except as otherwise
approved in writing by Franchisor, with the following requirements throughout
the term of this Agreement:

 

a. Area Developer shall furnish Franchisor with its partnership agreement as
well as such other documents as Franchisor may reasonably request, and any
amendments thereto.

 

b. Area Developer shall prepare and furnish to Franchisor, upon request, a list
of all general and limited partners in Area Developer.

 

4. If Area Developer is a limited liability company, it shall: (i) furnish
Franchisor with its articles of organization and operating agreement, as well as
such other documents as Franchisor may reasonably request, and any amendments
thereto; (ii) prepare and furnish to Franchisor, upon request, a current list of
all members and managers in Area Developer; and (iii) maintain stop transfer
instructions on its records against the transfer of any equity securities and
shall only issue securities which bear a legend, in a form satisfactory to
Franchisor, which references the transfer restrictions imposed by this
Agreement.

 

6



--------------------------------------------------------------------------------

5. Area Developer shall at all times preserve in confidence any and all
materials and information furnished or disclosed to Area Developer by Franchisor
and shall disclose such information or materials only to such of Area
Developer’s employees or agents who must have access to it in connection with
their employment. Area Developer shall not at any time, without Franchisor’s
prior written consent, copy, duplicate, record, or otherwise reproduce such
materials or information, in whole or in part, nor otherwise make the same
available to any unauthorized person.

 

6. Area Developer shall comply with all requirements of federal, state, and
local laws, rules, and regulations.

 

7. Except as otherwise specifically stated in this Agreement as to be performed
by Franchisor, it is the Area Developer’s responsibility to undertake all
actions necessary to develop and open each and every restaurant at Area
Developer’s sole cost and expense, which responsibility includes but is not
limited: (a) to identify potential sites to be developed; (b) to negotiate for
the acquisition of such sites by lease or purchase; (c) to obtain necessary and
appropriate governmental approvals; (d) to select a general contractor and
obtain construction bids; (e) to adapt the generic building plans and
specifications as provided by Franchisor to each selected site and have such
plans sealed by Area Developer’s architect/engineer; (f) to obtain financing as
needed for acquisition and construction of the building(s) and the purchase of
all furniture, fixtures and equipment; and (g) to construct each restaurant to
be developed pursuant to this Agreement.

 

VI. DEFAULT

 

A. Area Developer shall be deemed in default under this Agreement, and all
rights granted herein shall automatically terminate, without notice to Area
Developer, if Area Developer shall become insolvent or makes a general
assignment for the benefit of creditors; if a petition in bankruptcy is filed by
Area Developer or such a petition is filed against and not opposed by Area
Developer; or if Area Developer is adjudicated a bankrupt, or insolvent; if a
bill in equity or other proceeding for the appointment of a receiver of Area
Developer or other custodian for Area Developer’s business or assets is filed
and consented to by Area Developer; if a receiver or other custodian (permanent
or temporary) of Area Developer’s business or assets or any part thereof is
appointed by any court of competent jurisdiction; if proceedings for a
composition with creditors under any state or federal law should be instituted
by or against Area Developer; if a final judgment remains unsatisfied or of
record for thirty (30) days or longer (unless a supersedeas bond is filed); or
if execution is levied against Area Developer’s business or assets, or if suit
to foreclose any lien or mortgage against the premises or equipment is
instituted against Area Developer and not dismissed within thirty (30) days; or
if the real or personal property of any of Area Developer’s restaurants shall be
sold after levy thereupon by any sheriff, marshall or constable.

 

B. If Area Developer fails to comply with the development schedule set forth in
Exhibit A attached hereto, such action shall constitute a default under this
Agreement, upon which Franchisor, in its discretion, may (1) terminate the
credit granted in Section II.B. hereof and/or (2) terminate this Agreement and
all rights granted hereunder without affording Area Developer any opportunity to
cure the default, effective immediately upon receipt by Area Developer of
written notice. If Area Developer fails to comply with the terms and conditions
of any franchise agreement or development agreement between Area Developer and
Franchisor, or makes or attempts to make a transfer or assignment in violation
of Section VII.B. hereof, such action shall constitute a default under this
Agreement. Upon such default, Franchisor, in its discretion, may terminate this

 

7



--------------------------------------------------------------------------------

Agreement and all rights granted hereunder without affording Area Developer any
opportunity to cure the default, effective immediately upon receipt by Area
Developer of written notice.

 

C. Upon termination of the Agreement, Area Developer shall have no right to
establish or operate any Golden Corral restaurants for which a Franchise
Agreement has not been executed by Franchisor at the time of termination.
Franchisor shall be entitled to establish, and to license others to establish,
Golden Corral restaurants in the Development Area except as may be otherwise
provided under any Franchise Agreement which has been executed between
Franchisor and Area Developer.

 

D. No default under this Development Agreement shall constitute a default under
any Franchise Agreement between the parties hereto. Default under this
Development Agreement shall constitute default under any other Development
Agreement between the parties hereto.

 

E. No right or remedy herein conferred upon or reserved to Franchisor is
exclusive of any other right or remedy provided or permitted by law or equity.

 

VII. TRANSFERS

 

A. Transfer by Franchisor:

 

Franchisor shall have the right to transfer or assign all or any part of its
rights or obligations under this Agreement to any person or legal entity. With
respect to any assignment which results in the subsequent performance by the
assignee of all of Franchisor’s obligations under this Agreement, the assignee
shall expressly assume and agree to perform such obligations, and shall become
solely responsible for all obligations of Franchisor under this Agreement from
the date of assignment. In addition, and without limitation to the foregoing,
Area Developer expressly affirms and agrees that Franchisor may sell its assets,
its Proprietary Marks, or its System; may sell its securities in a public
offering or in a private placement; may merge, acquire other corporations, or be
acquired by another corporation; and may undertake a refinancing,
recapitalization, leveraged buy-out, or other economic or financial
restructuring.

 

B. Transfer by Developer:

 

1. Area Developer understands and acknowledges that the rights and duties set
forth in this Agreement are personal to Area Developer, and are granted in
reliance on Area Developer’s business skill, financial capacity, and personal
character. Accordingly, neither Area Developer nor any immediate or remote
successor to any part of Area Developer’s interest in this Agreement nor any
individual, partnership, corporation, or other legal entity, which directly or
indirectly controls Area Developer shall sell, assign, transfer, convey or give
away, any direct or indirect interest in Area Developer or in the development
rights granted by this Agreement without the prior written consent of
Franchisor. No partial assignments of this Agreement and/or the Development Area
can be made by Area Developer. Any purported assignment or transfer, by
operation of law or otherwise, not having the written consent of Franchisor
shall be null and void and shall constitute a material breach of this Agreement,
for which Franchisor may then terminate without opportunity to cure pursuant to
Section VI.B. of this Agreement. The transfer restrictions described in this
Section VII.B. shall apply to any sale, assignment, transfer, conveyance, or
donation of any ownership interest in Area Developer (except for an Area
Developer which is a corporation

 

8



--------------------------------------------------------------------------------

registered under the Securities and Exchange Act of 1934) by any holder of such
interest to any party.

 

2. Franchisor shall not unreasonably withhold its consent to any such transfer;
provided, however, that if a transfer, alone or together with other previous,
simultaneous, or proposed transfers, would have the effect of transferring a
controlling interest in Area Developer or in the development rights granted
herein, Franchisor may, in its sole discretion, require as a condition of its
approval that:

 

a. All of Area Developer’s accrued monetary obligations to Franchisor and all
other outstanding obligations related to the terms and conditions under this
Agreement shall have been satisfied;

 

b. Area Developer is not in default of any provision of this Agreement, any
amendment hereof or successor hereto, or any other agreement between Area
Developer and Franchisor, or its subsidiaries and affiliates;

 

c. The transferor shall have executed a general release under seal, in a form
satisfactory to Franchisor, of any and all claims against Franchisor and its
officers, directors, shareholders, and employees, in their corporate and
individual capacities, including, without limitation, claims arising under
federal, state, and local laws, rules, and ordinances;

 

d. The transferee (and, if the transferee is other than an individual, such
owners of a beneficial interest in the transferee as Franchisor may request)
shall enter into a written assignment, under seal and in a form satisfactory to
Franchisor, assuming and agreeing to discharge all of Area Developer’s
obligations under this Agreement;

 

e. The transferee (and, if the transferee is other than an individual, such
owners of a beneficial interest in the transferee as Franchisor may request)
shall demonstrate to Franchisor’s satisfaction that transferee meets
Franchisor’s educational, managerial, and business standards; possesses a good
moral character, business reputation, and credit rating; has the minimum net
worth and liquidity which meets Franchisor’s then current requirements to become
an area developer of the number and type of restaurants described in this
Agreement; has the aptitude and ability to conduct the business franchised
herein (as may be evidenced by prior related business experience equivalent to
not less than three (3) years experience in the operation of the number and type
of restaurants to be developed under this Agreement, the franchise application,
or otherwise); has adequate financial resources and capital to comply with the
development schedule; and has no conflicting or competing business interest, and
satisfies such other criteria and conditions that Franchisor shall reasonably
impose;

 

f. At Franchisor’s option, the transferee (and, if the transferee is other than
an individual, such owners of a legal or beneficial interest in the transferee
as Franchisor may request) shall execute (and/or, upon Franchisor’s request,
shall cause all interested parties to execute), for a term ending on the
expiration date of this Agreement, Franchisor’s standard form of Development
Agreement, which agreement shall supersede this Agreement in all respects and
the terms of which agreement may differ from the terms of this Agreement;

 

9



--------------------------------------------------------------------------------

g. Area Developer shall remain primarily liable for all obligations of the Area
Developer’s business, and all covenants to be kept or performed by Area
Developer, and shall execute any and all instruments reasonably requested by
Franchisor to evidence such liability;

 

h. Each restaurant has already opened and been approved for operation by
Franchisor in compliance with all the conditions listed herein;

 

i. Except in the case of a transfer to a corporation formed for the convenience
of ownership, a transfer fee in an amount equal to five percent (5%) of the
development fee shall be paid by Developer to Franchisor under this Agreement,
or such greater amount as is necessary to reimburse Franchisor for its
reasonable costs and expenses associated with reviewing the application to
transfer, including, without limitation, legal and accounting fees.

 

j. Area Developer agrees that if, in the opinion of Franchisor, the price to be
paid for any transfer appears to be excessive or is likely to result in there
being an unsatisfactory return on investment, or there being an insufficient
cash flow to meet obligations, Franchisor may, without liability to Area
Developer, review such opinions with any such prospective transferee/purchaser.

 

k. The transferee must at the time of the proposed transfer have an Operating
Partner that has been approved by Franchisor and meets Franchisor’s requirements
for such position, which may include significant prior multi-unit restaurant
operating experience, successful completion of Franchisor’s training program for
managers and ownership by such Operating Partner of a significant equity
interest in the transferee.

 

3. Franchisor shall not unreasonably withhold its consent to a proposed public
offering of securities interests in Area Developer; provided, however, that
Franchisor may, in its sole discretion, require as a condition of its approval
that Franchisor or a company controlling Franchisor has previously made a public
offering of Franchisor’s or such company’s securities. (For the purposes of this
Section VII, a “public offering” shall mean any offering requiring registration
under any state or federal securities laws, and any offering exempt from
registration but requiring disclosure under any federal law or regulation.)

 

4. Area Developer shall grant no security interest in the franchised business or
in any of its assets unless the secured party agrees that in the event of any
default by Area Developer under any documents related to the security interest,
Franchisor shall have the right and option to purchase the rights of the secured
party upon payment of all sums then due to such secured party, except such
amounts which may have become due as a result of any acceleration of the payment
dates based upon the Area Developer’s default.

 

5. Area Developer acknowledges and agrees that each condition which must be met
by the transferee franchisee is necessary to assure such transferee’s full
performance of the obligations hereunder.

 

C. Offerings By Area Developer:

 

Securities or partnership interests in Area Developer may be sold, by private
offering or otherwise, only with the prior written consent of Franchisor, as
required in Sections VII.B.2. and

 

10



--------------------------------------------------------------------------------

VII.B.3. hereof. All materials required for such offering by federal or state
law shall be submitted to Franchisor for review prior to their being filed with
any government agency; and any materials to be used in any exempt offering shall
be submitted to Franchisor for review prior to their use. No Area Developer
offering shall imply (by use of the Proprietary Marks or otherwise) that
Franchisor is participating as an underwriter, issuer, or offeror of Area
Developer’s or Franchisor’s securities; and Franchisor’s review of any offering
shall be limited solely to the subject of the relationship between Area
Developer and Franchisor. Area Developer and the other participants in the
offering must fully indemnify Franchisor in connection with the offering. For
each proposed offering, Area Developer shall pay to Franchisor a non-refundable
fee of Five Thousand Dollars ($5,000) if only GC-11S or GC-11M design
restaurants are to be developed pursuant to this Development Agreement, and Ten
Thousand Dollars ($10,000) if GC-10 design restaurants are to be developed, or
such greater amount as is necessary to reimburse Franchisor for its reasonable
costs and expenses associated with reviewing the proposed offering. Area
Developer shall give Franchisor written notice at least thirty (30) days prior
to the date of commencement of any offering or other transaction covered by this
Section VII.C.

 

D. Right of First Refusal:

 

1. If any party holding any interest in Area Developer or in this Agreement (the
transfer of which interest would have the effect of transferring a controlling
interest in the franchised business), or if Area Developer, desires to accept
any bona fide offer from a third party to purchase such interest or the premises
of the franchised business, the seller shall notify Franchisor in writing of the
terms of such offer, and shall provide such information and documentation
relating to the offer as Franchisor may require; and Franchisor shall have the
right and option, exercisable within thirty (30) days after receipt of such
written notification, to send written notice to the seller that Franchisor
intends to purchase the seller’s interest on the same terms and conditions
offered by the third party. In the event that Franchisor elects to purchase the
seller’s interest, closing on such purchase must occur within sixty (60) days
from the date of notice to the seller of the election to purchase by Franchisor
or such later date as may have been provided in the offer. Any material change
in the terms of any offer prior to closing shall constitute a new offer subject
to the same rights of first refusal by Franchisor as in the case of an initial
offer. Failure of Franchisor to exercise the option afforded by this Section
VII.D shall not constitute a waiver of any other provision of this Agreement,
including all of the requirements of this Section VII.D, with respect to a
proposed transfer.

 

2. In the event the consideration, terms, and/or conditions offered by a third
party are such that Franchisor may not reasonably be required to furnish the
same consideration, terms, and/or conditions, then Franchisor may purchase the
interest in the franchised business proposed to be sold for the reasonable
equivalent in cash. If the parties cannot agree within a reasonable time on the
reasonable equivalent in cash of the consideration, terms, and/or conditions
offered by the third party, an independent appraiser shall be designated by
Franchisor, and his determination shall be binding.

 

E. Transfer Upon Death or Mental Incompetency:

 

Upon the death or mental incompetency of any person with a controlling interest
in this Agreement or in Area Developer, the transfer of which requires the
consent of Franchisor as provided in Section VII.B hereof, the executor,
administrator, personal representative, guardian, or

 

11



--------------------------------------------------------------------------------

conservator of such person shall transfer such interest within six (6) months
after such death or mental incompetency to a third party approved by Franchisor.
Such transfers, including, without limitation, transfers by devise or
inheritance, shall be subject to the same conditions as any inter vivos
transfer. However, in the case of transfer by devise or inheritance, if the
heirs or beneficiaries of any such person are unable to meet the conditions of
this Section VII, the personal representative of the deceased person shall have
a reasonable time to dispose of the deceased’s interest in the franchise, which
disposition shall be subject to all the terms and conditions for transfers
contained in this Agreement. If the interest is not disposed of within a
reasonable time, Franchisor may terminate this Agreement. Nothing contained in
this Section VII.E. shall be deemed to relieve Area Developer of the requirement
to satisfy the development schedule described in Section I.A. hereof and Exhibit
A, attached hereto.

 

F. Non-Waiver of Claims:

 

Franchisor’s consent to a transfer of any interest in this Agreement or in Area
Developer shall not constitute a waiver of any claims Franchisor may have
against the transferring party, nor shall it be deemed a waiver of Franchisor’s
right to demand exact compliance with any of the terms of this Agreement by the
transferee.

 

VIII.  COVENANTS

 

A. Area Developer covenants that during the term of this Agreement, except as
otherwise approved in writing by Franchisor, Area Developer, (or, if Area
Developer is a corporation or a limited liability company or partnership or
other entity, a principal of Area Developer approved by Franchisor as the
Operating Partner of Area Developer) shall devote full time, energy, and best
efforts to the management and operation of the business contemplated hereunder,
including the establishment and operation of the restaurants to be developed
hereunder. The current Operating Partner approved by Franchisor is Todd Rion.
Upon the death, incapacity or termination of the approved Operating Partner for
any reason, the Area Developer must secure a substituted Operating Partner, who
must be approved by Franchisor, within a reasonable period of time thereafter,
but not later than three (3) months after the date of such Operating Partner’s
death, incapacity or termination. The Operating Partner as provided herein, must
be a person who in Franchisor’s sole judgment, possesses restaurant operations
experience at a level appropriate to manage the number and type(s) of
restaurants to be developed by Area Developer. Any such Operating Partner must
attend and complete, to Franchisor’s satisfaction, Franchisor’s training program
for certified managers.

 

B. Area Developer specifically acknowledges that, pursuant to this Agreement,
Area Developer will receive valuable confidential information, including,
without limitation, information regarding the site selection and marketing
methods and techniques of Franchisor and the System, and that Area Developer has
the exclusive right and obligation under this Agreement to identify sites and
develop the Development Area for the benefit of the System. Area Developer
covenants that during the term of this Agreement, except as otherwise approved
in writing by Franchisor, Area Developer shall not, either directly or
indirectly, for itself, or through, on behalf of, or in conjunction with any
person, persons, or legal entity:

 

1. Divert or attempt to divert any business or customer of any Golden Corral
restaurant to any competitor, by direct or indirect inducement or otherwise, or
do or perform,

 

12



--------------------------------------------------------------------------------

directly or indirectly, any other act injurious or prejudicial to the goodwill
associated with Franchisor’s Proprietary Marks and the System;

 

2. Area Developer shall not employ or seek to employ, either directly or
indirectly including through an affiliate/subsidiary, any person who is
employed, or within the prior six (6) months had been employed by any other
franchisee of Franchisor, or by Franchisor, or by any affiliate/subsidiary of
Franchisor. Area Developer shall not directly or indirectly seek to induce such
person to leave his or her employment for the purpose of becoming an employee of
Area Developer.

 

3. Own, invest in, maintain, engage in, be employed by, be a consultant to, or
have any interest in any restaurant business which is located within the
Development Area unless otherwise consented to in writing by Franchisor.

 

C. Area Developer covenants that, except as otherwise approved in writing by
Franchisor, Area Developer shall not, for a continuous uninterrupted period
commencing upon the expiration or termination of this Agreement, regardless of
the cause for termination, and continuing for two (2) years thereafter, either
directly or indirectly, for itself, or through, on behalf of, or in conjunction
with any person, legal entity, partnership, corporation or other person or
entity which owns, is owned by, or is under common ownership with Area
Developer, own, invest in, maintain, operate, engage in, lease to, be employed
by, be a consultant to, or have any interest in any restaurant business offering
for sale steak, buffet, salad bar, bakery and other items which had been offered
by the franchised business which is located within the Development Area.

 

D. Sections VIII.B.3 and VIII.C shall not apply to ownership by Area Developer
of less than a five percent (5%) beneficial interest in the outstanding equity
securities of any corporation which is registered under the Securities and
Exchange Act of 1934.

 

E. The parties agree that each of the foregoing covenants shall be construed as
independent of any other covenant or provision of this Agreement. If all or any
portion of a covenant in this Section VIII. is held unreasonable or
unenforceable by a court or agency having valid jurisdiction in an unappealed
final decision to which Franchisor is a party, Area Developer expressly agrees
to be bound by any lesser covenant subsumed within the terms of such covenant
that imposes the maximum duty permitted by law, as if the resulting covenant
were separately stated in and made a part of this Section VIII.E.

 

F. Area Developer understands and acknowledges that Franchisor shall have the
right, in its sole discretion, to reduce the scope of any covenant set forth in
Sections VIII.A and VIII.B in this Agreement or any portion thereof, without
Area Developer’s consent, effective immediately upon receipt by Area Developer
of written notice thereof, and Area Developer agrees to comply forthwith with
any covenant as so modified, which shall be fully enforceable notwithstanding
the provisions of Section XIII hereof.

 

G. Area Developer expressly acknowledges that the existence of any claims which
Area Developer may have against Franchisor, whether or not arising from this
Agreement, shall not constitute a defense to the enforcement by Franchisor of
the covenants in this Section VIII.

 

H. Area Developer acknowledges that Area Developer’s violation of the terms of
this Section VIII would result in irreparable injury to Franchisor for which no
adequate remedy at

 

13



--------------------------------------------------------------------------------

law may be available; and Area Developer accordingly consents to the issuance
of, and agrees to pay all court costs and reasonable attorneys’ fees incurred by
Franchisor in obtaining, an injunction prohibiting any conduct by Area Developer
in violation of the terms of this Section VIII.

 

I. At the request of Franchisor, Area Developer shall provide Franchisor with
executed covenants similar in substance to those set forth in this Section VIII
(including covenants applicable upon the termination of a person’s relationship
with Area Developer) from the following persons: (l) all managers of Area
Developer and any other person employed by Area Developer who have received
training from Franchisor; (2) all officers, directors, and holders of a direct
or indirect beneficial ownership interest of five percent (5%) or more in Area
Developer; and (3) if Area Developer is a partnership, the general partners and
any limited partners (including any corporation, and the officers, directors,
and holders of a beneficial interest of five percent (5%) or more of the
securities of any corporation which controls, directly or indirectly, any
general or limited partner). With respect to each person who becomes associated
with Area Developer in one of the capacities enumerated above subsequent to
execution of this Agreement, Area Developer shall require and obtain such
covenants and promptly provide Franchisor with executed copies of such covenant.
In no event shall any person enumerated be granted access to any confidential
aspect of the System or the franchised business prior to execution of such a
covenant. All covenants required by this Section VIII.I shall be in forms
satisfactory to Franchisor, including, without limitation, specific
identification of Franchisor as a third party beneficiary of such covenants with
the independent right to enforce them. Failure by Area Developer to obtain
execution of a covenant required by this Section VIII.I shall constitute a
material breach of this Agreement.

 

IX. NOTICES

 

Any and all notices required or permitted under this Agreement shall be in
writing and shall be personally delivered by any means which will provide
evidence of the date received to the respective parties at the following
addresses unless and until a different address has been designated by written
notice to the other party:

 

Notices to FRANCHISOR:

   Senior Vice President-Marketing and Franchise Operations      Golden Corral
Franchising Systems, Inc.      P.O. Box 29502      Raleigh, North Carolina 27626

Notices to DEVELOPER:

   Frisch’s Restaurants, Inc.      c/o Donald H. Walker, Vice President-Finance
     2800 Gilbert Avenue      Cincinnati, OH 45206

 

Any notice shall be deemed to have been given at the date and time it is
received, or is refused, or delivery is made impossible by the intended
recipient.

 

X. INDEPENDENT CONTRACTOR AND INDEMNIFICATION

 

A. It is understood and agreed by the parties hereto that this Agreement does
not create a fiduciary relationship between them; that Area Developer shall be
an independent contractor; and, that nothing in this Agreement is intended to
constitute either party an agent, legal representative, subsidiary, joint
venturer, partner, employee, or servant of the other for any purpose whatsoever.

 

14



--------------------------------------------------------------------------------

B. During the term of this Agreement, Area Developer shall hold himself out to
the public to be an independent contractor operating pursuant to this Agreement.
Area Developer agrees to take such affirmative action as shall be necessary to
do so, including, without limitation, exhibiting a notice of that fact in a
conspicuous place in the franchised premises, the content of which Franchisor
reserves the right to specify.

 

C. Area Developer understands and agrees that nothing in this Agreement
authorizes Area Developer to make any contract, agreement, warranty, or
representation on Franchisor’s behalf, or to incur any debt or other obligation
in Franchisor’s name; and, that Franchisor shall in no event assume liability
for, or be deemed liable as a result of, any such action, or by reason of any
act or omission of Area Developer in Area Developer’s operations hereunder, or
any claim or judgment arising therefrom against Franchisor. Area Developer shall
indemnify and hold harmless to the fullest extent allowed by law, Franchisor,
its affiliates and subsidiaries and each of their respective directors,
officers, employees, shareholders, and agents, (collectively “Indemnitees”) from
any and all losses and expenses (as hereinafter defined) incurred in connection
with any litigation or other form of adjudicatory procedure, claim, demand,
investigation, or formal or informal inquiry (regardless of whether same is
reduced to judgment) or any settlement thereof which arises directly or
indirectly from, as a result of, or in connection with Area Developer’s
operations hereunder including, but not limited to, claims arising as a result
of the maintenance and operation of vehicles or the Area Developer’s business or
the claims of customers, employees and others (collectively, “Event”), and
regardless of whether same resulted from any strict or vicarious liability
imposed by law on the Indemnitees, provided, however, that this indemnity shall
apply to any liability arising from the negligence of Indemnitees, but not the
gross negligence of Indemnitees (except to the extent that joint liability is
involved, in which event the indemnification provided herein shall extend to any
finding of comparative negligence or contributory negligence attributable to
Area Developer. For the purpose of this Section X.C., the term “losses and
expenses” shall be deemed to include compensatory, exemplary, or punitive
damages; fines and penalties; attorneys’ fees; experts’ fees; court costs; costs
associated with investigating and defending against claims; settlement amounts;
judgments; compensation for damages to the reputation and goodwill of
Franchisor; and all other costs associated with any of the foregoing losses and
expenses. Area Developer shall give Franchisor prompt written notice of any
event of which it is aware, for which indemnification is required, and, at the
expense and risk of Area Developer, Franchisor may elect to assume (but under no
circumstance is obligated to undertake) the defense and/or settlement thereof.
Any assumption of Franchisor shall not modify Area Developer’s indemnification
obligation. Franchisor may, in its sole judgment, take such actions as it deems
necessary and appropriate to investigate, defend, or settle any Event or take
other remedial or corrective actions with respect thereof as may be, in the sole
judgment of Franchisor, necessary for the protection of the Indemnitees or the
System.

 

XI. APPROVALS AND WAIVERS

 

A. Whenever this Development Agreement requires the prior approval or consent of
Franchisor, Area Developer shall make a timely written request to Franchisor
therefor; and, except as otherwise provided herein, any approval or consent
granted shall be in writing.

 

15



--------------------------------------------------------------------------------

B. Franchisor makes no warranties or guarantees upon which Area Developer may
rely, and assumes no liability or obligation to Area Developer, by providing any
waiver, approval, advice, consent, or suggestion to Area Developer in connection
with this Agreement, or by reason of any neglect, delay, or denial of any
request therefor.

 

C. No failure of Franchisor to exercise any power reserved to it by this
Agreement, or to insist upon strict compliance by Area Developer with any
obligation or condition hereunder, or by any other area developer under any
agreement similar to this Agreement, and no custom or practice of the parties at
variance with the terms hereof, shall constitute a waiver of Franchisor’s right
to demand exact compliance with any of the terms herein. Waiver by Franchisor of
any particular default by Area Developer shall not affect or impair Franchisor’s
rights with respect to any subsequent default of the same, similar or different
nature, nor shall any delay, forbearance or omission of Franchisor to exercise
any power or right arising out of any breach or default by Area Developer of any
of the terms, provisions or covenants hereof, affect or impair Franchisor’s
right to exercise the same, nor shall such constitute a waiver by Franchisor of
any right hereunder, or the right to declare any subsequent breach or default
and to terminate this Agreement prior to the expiration of its term. Subsequent
acceptance by Franchisor of any payments due to it hereunder shall not be deemed
to be a waiver by Franchisor of any preceding breach by Area Developer of any
terms, covenants or conditions of this Agreement.

 

XII. SEVERABILITY AND CONSTRUCTION

 

A. Except as expressly provided to the contrary herein, each section, part,
term, and/or provision of this Agreement shall be considered severable; and if,
for any reason, any section, part, term, and/or provision herein is determined
to be invalid and contrary to, or in conflict with, any existing or future law
or regulation by a court or agency having valid jurisdiction, such shall not
impair the operation of, or have any other effect upon, such other portions,
sections, parts, terms, and/or provisions of this Agreement as may remain
otherwise intelligible, and the latter shall continue to be given full force and
effect and bind the parties hereto; and said invalid sections, parts, terms,
and/or provisions shall be deemed not to be a part of this Agreement.

 

B. Anything to the contrary herein notwithstanding, nothing in this Agreement is
intended, nor shall be deemed, to confer upon any person or legal entity other
than Franchisor or Area Developer and such of their respective successors and
assigns as may be contemplated by Section VII hereof, any rights or remedies
under or by reason of this Agreement.

 

C. Area Developer expressly agrees to be bound by any promise or covenants
imposing the maximum duty permitted by law which is subsumed within the terms of
any provision hereof, as though it were separately articulated in and made a
part of this Agreement, that may result from striking from any of the provisions
hereof any portion or portions which a court may hold to be unreasonable and
unenforceable in a final decision to which Franchisor is a party, or from
reducing the scope of any promise or covenant to the extent required to comply
with such a court order.

 

D. All captions in this Agreement are intended solely for the convenience of the
parties, and none shall be deemed to affect the meaning or construction of any
provision hereof.

 

16



--------------------------------------------------------------------------------

E. Any provision or covenant of this Agreement by which its terms or by
reasonable implication is to be performed in whole or in part, after the
expiration or termination of this Agreement shall survive such expiration or
termination.

 

XIII.  ENTIRE AGREEMENT

 

This Agreement, the documents referred to herein, and the Attachments hereto, if
any, constitute the entire, full, and complete agreement between Franchisor and
Area Developer concerning the subject matter hereof and supersede any and all
prior agreements, no other representations having induced Area Developer to
execute this Agreement. Area Developer acknowledges that it is neither aware of
or relying upon any oral or written representation or understanding which is
contrary to the terms and conditions of this Agreement or the contents of any
document furnished to Area Developer. No amendment, change, or variance from
this Agreement shall be binding on either party unless executed in writing.

 

XIV.  APPLICABLE LAW

 

A. This Agreement takes effect upon its acceptance and execution by Franchisor
in North Carolina, and North Carolina law shall apply to any claim or
controversy regarding the making, entering into, performance, interpretation,
breach or termination of this Agreement. In the event of any conflict of law,
the laws of North Carolina shall prevail, without regard for the application of
North Carolina conflict of law rules; provided, however, that if any of the
provisions of this Agreement would not be enforceable under the laws of North
Carolina, but would be enforceable under the laws of the state in which the
principal office of Area Developer is located, then such provisions shall be
interpreted and construed under the laws of the state in which the principal
office of Area Developer is located. Nothing in this Section XIV is intended by
the parties to subject this Agreement to any franchise or similar law, rule, or
regulation of the State of North Carolina to which it would not otherwise be
subject.

 

B. Any action brought by Area Developer against Franchisor shall be brought
exclusively, and any action brought by Franchisor against Area Developer may be
brought, in the federal district court covering the location at which Franchisor
has its principal place of business at the time the action is commenced;
provided, however, that if the federal court would not have subject matter
jurisdiction had the action been commenced in such court, then, in such event,
the action shall (with respect to actions commenced by Area Developer), and may
(with respect to actions commenced by Franchisor) be brought in the state court
within the judicial district in which Franchisor has its principal place of
business at the time the action is commenced. The parties waive all questions of
personal jurisdiction or venue for the purpose of carrying out this provision.

 

C. No right or remedy conferred upon or reserved to Franchisor or Area Developer
by this Agreement is intended to be, nor shall be deemed, exclusive of any other
right or remedy herein or by law or equity provided or permitted, but each shall
be cumulative of every other right or remedy.

 

D. Nothing herein contained shall bar Franchisor’s right to obtain injunctive
relief against threatened conduct that will cause it loss or damages, under the
usual equity rules, including the applicable rules for obtaining restraining
orders and preliminary injunctions; nor shall the

 

17



--------------------------------------------------------------------------------

reference to such relief in certain Sections of this Agreement be deemed to
imply the unavailability of such relief to enforce rights provided for in other
sections.

 

E. Franchisor and Area Developer irrevocably waive trial by jury in any action,
proceeding, or counterclaim whether at law or in equity, brought by them against
the other. Any and all claims and actions arising out of or relating to the
Agreement, the relationship of Franchisor and Area Developer, or Area
Developer’s operation of its business shall be commenced within two years from
the occurrence of the facts giving rise to such claim or action, or such claim
or action shall be barred. Franchisor and Area Developer hereby waive to the
fullest extent permitted by law any right to or claim of any punitive or
exemplary damages against the others and agree that in the event of a dispute
between them each shall be limited to the recovery of any actual damages
sustained by them.

 

XV. ACKNOWLEDGMENTS

 

A. Area Developer acknowledges that Area Developer has received a copy of the
complete Golden Corral restaurant Area Development Agreement, the attachments
thereto, if any, and agreements relating thereto, if any, at least five (5)
business days prior to the date on which this Agreement was executed. Area
Developer further acknowledges that it has received a disclosure document which
is required by the Trade Regulation Rule of the Federal Trade Commission
entitled “Disclosure Requirements and Prohibitions Concerning Franchising and
Business Opportunity Ventures,” and which contains a copy of this Development
Agreement (“UFOC”), at least ten (10) business days prior to the date on which
this Agreement was executed.

 

B. Area Developer acknowledges that it has conducted an independent
investigation of the business franchised hereunder, and recognizes that the
business venture contemplated by this Agreement involves business risks and that
its success will be largely dependent upon the ability of Area Developer as an
independent businessman. Except with respect to any information contained in
Item 19 of Franchisor’s UFOC, Franchisor expressly disclaims the making of, and
Area Developer acknowledges that it has not received, any representation,
express or implied, from any employee or agent of Franchisor, as to the prior,
current, or potential sales, income, profits, or success of the business venture
contemplated by this Agreement or of any other Area Developer.

 

C. Area Developer acknowledges that it has read and understood this Agreement,
the attachments hereto, if any, and agreements relating thereto, if any; and,
that Franchisor has accorded Area Developer ample time and opportunity to
consult with advisors of its own choosing about the potential benefits and risks
of entering into this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have fully executed, sealed, and
delivered this Agreement on the day and year first above written.

 

       

GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

   

(Corporate Seal)

     

By:

 

/s/ L. Tate

               

Larry I. Tate, Senior Vice President of Franchise Sales

       

Attested:

           

By:

 

/s/ Robert B. Heyward

               

Its Secretary

 

18



--------------------------------------------------------------------------------

ATTEST:

     

AREA DEVELOPER: FRISCH’S RESTAURANTS, INC.

/s/ Paul F. McFarland

     

By:

 

/s/ Donald H. Walker

Its Vice President

         

Donald H. Walker, Vice President-Finance

(Corporate Seal)

           

 

19



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

AREA DEVELOPMENT AGREEMENT

EXHIBIT “AA”

 

Initials DW LT

 

20



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

AREA DEVELOPMENT AGREEMENT

 

EXHIBIT A

 

1. Development Area – Each restaurant developed under this Development Agreement
shall be located in the following area:

 

See attached Exhibit “AA” which is incorporated herein by reference.

 

2. Development Schedule – Recognizing that time is of the essence, Area
Developer agrees to satisfy the Development Schedule set forth below:

 

By Date

--------------------------------------------------------------------------------

  

Cumulative Total Number

of Restaurants

Which Area Developer Shall Have

Open and in Operation

--------------------------------------------------------------------------------

December 31, 2004

   Five (5)

December 31, 2005

   Ten (10)

December 31, 2006

   Fifteen (15)

December 31, 2007

   Twenty (20)

December 31, 2008

   Twenty-Five (25)

December 31, 2009

   Thirty (30)

December 31, 2010

   Thirty-Five (35)

December 31, 2011

   Thirty-Eight (38)

 

Initials DW LT

 

21



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

DEVELOPMENT AGREEMENT

 

EXHIBIT B-1

 

ADDENDUM FOR GC-11S RESTAURANTS

 

The form of Addendum For GC-11S Restaurants currently offered by Franchisor is
attached.

 

Not applicable

 

22



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

DEVELOPMENT AGREEMENT

 

EXHIBIT B-2

 

ADDENDUM FOR GC-11M RESTAURANTS

 

The form of Addendum For GC-11M Restaurants currently offered by Franchisor is
attached.

 

23



--------------------------------------------------------------------------------

THE GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

DEVELOPMENT AGREEMENT

 

EXHIBIT C

 

FRANCHISE AGREEMENT

 

The form of Franchise Agreement currently offered by Franchisor is attached.

 

24



--------------------------------------------------------------------------------

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (hereinafter “Termination Agreement”) is made and
entered into this 20th day of July, 2004, by and between Golden Corral
Franchising Systems, Inc., a Delaware corporation (hereinafter “Franchisor”) and
Frisch’s Restaurant’s Inc., an Ohio corporation (hereinafter referred to as
“Area Developer”).

 

RECITALS:

 

A. Franchisor and Area Developer are parties to two (2) Area Development
Agreements respectively dated December 30, 1997 and July 6, 20000 (hereinafter,
together with all amendments thereto, collectively referred to as “Development
Agreements”) in which area Developer was granted certain development rights to
obtain franchises for a combined total of five (5) restaurants using a GC-11S
building design, thirty-two (32) restaurants using a GC-11M building design and
three (3) restaurants using a metro Market (GC-10) building design which
restaurants were to have been located within certain defined submarkets/cities
as described on the Exhibits to the Development Agreements.

 

B. Area Developer and Franchisor have agreed to enter into a new Area
Development Agreement to include both the submarkets/cities which remain
undeveloped under the Development Agreements and the additional
submarkets/cities requested by Area Developer, and in connection therewith to
terminate the Development Agreements and credit Area Developer with an amount
equal to the remaining development fee unapplied account balance(s) under the
Development Agreements against the development fee due under such new Area
Development Agreement.

 

C. Area Developer and Franchisor now seek to terminate the Development
Agreements and the respective rights and duties of the parties to it, on the
terms set forth below currently with the execution of a new Area Development
Agreement.

 

NOW THEREFORE, the parties, in consideration of the undertakings and commitments
of each party to the other party set forth herein, hereby agree as follows:

 

1. Development Agreement Terminated. The Development Agreement and any
supplements to them are hereby terminated as of 11:59 P.M. on the date of this
Termination Agreement (the “Termination Date”).

 

2. No Liability Assumed. Franchisor expressly disclaims liability for any debt,
default, action, negligence or malfeasance of Area Developer, and Area Developer
acknowledges this disclaimer.

 

3. Representations and Warranties of Area Developer. Area Developer represents
and warrants as follows:

 

  a.

No one other than Area Developer has any interest, legal or equitable,

 



--------------------------------------------------------------------------------

 

direct or indirect, overt or concealed, in the Development Agreement Agreements,
except Franchisor itself;

 

  b. Area Developer is legally entitled to enter into this Termination
Agreement;

 

  c. No judgments, actions, suits or proceedings are pending against Area
Developer, and no claims or causes of action exist against Area Developer,
arising out of or with respect to the Development Agreements1 or other related
matters.

 

4. Indemnification. Area Developer agrees to and does hereby indemnify and hold
harmless Franchisor and its predecessor(s), successor(s), parent(s), affiliates,
representatives, assigns, employees, officers, directors and stockholders (past,
present or future) and each of them from and against any and all liability,
loss, damage or expense (including attorneys’ fees and costs) which any of them
may sustain or incur because of any breach of any representation or warranty by
Area Developer under this Termination Agreement.

 

5. Franchisor Released.

 

  5.1 Area Developer hereby irrevocably remises, releases and forever discharges
Franchisor, and its predecessor(s), successor(s), parent(s), affiliates,
assigns, and all of their respective representatives, employees, officers,
agents, servants, directors and stockholders (past, present or future) and each
of them, to the fullest extent allowed by applicable law, of and from any and
all claims, debts, liabilities, demands, obligations, costs, expenses, actions
and causes of action of every nature, character and description, known and
unknown, vested or contingent, which Area Developer now owns or holds, or has at
any time heretofore owned or held, or may at any time own or hold against any
one or more of such releasees, arising out of or related to any and all matters,
things or transactions of any kind, including but not limited to those relating
to the Development Agreement and this Termination Agreement, at any time prior
to and including the date of this Termination Agreement.

 

  5.2 Area Developer represents and warrants that it has not heretofore assigned
or transferred or purported to assign or transfer to any person, firm or
corporation whatsoever any claim, debt, liability, demand, obligation, cost,
expense, action or cause of action herein released.

 

6. Development Fee. Franchisor shall retain the Development Agreements’
remaining account balance of the development fee in the amount of One Hundred
Seventy Thousand Dollars ($170,000.00). Franchisor agrees to apply/credit One
Hundred Seventy Thousand Dollars ($170,000.00) of the aforementioned
non-refundable development fee account balance towards the development fee due
to Franchisor for Area Developer’s new thirty-eight (38) restaurant Area
Development Agreement, of which Fifty Thousand Dollars ($50,000.00) has between
December 31,

 



--------------------------------------------------------------------------------

2003 and the present been applied to the individual unit’s initial franchise
fees due for Lima, Ohio which opened January 26, 2004; Cleveland (Brooklyn),
Ohio which opened May 24, 2004; the Macedonia, Ohio site approved by the
Development Committee with a Franchise Agreement executed; the Toledo (Alexis),
Ohio site approved by the Development Committee with a Franchise Agreement
executed; and, the Ontario, Ohio site approved by the Development Committee with
a Franchise Agreement executed.

 

7. Entire Agreement. This Termination Agreement states the entire understanding
and agreement among the parties hereto, with respect to the subject matter
hereof, and supersedes all prior agreements and all negotiations, discussions
and oral representations in connection herewith, and may not be altered, amended
or supplemented except in a writing which references this Termination Agreement
and is signed by the parties hereto.

 

8. Construction. All references herein to the masculine, neuter, or singular
shall be construed to include the masculine, feminine, neuter, or plural, and
vice versa, where applicable.

 

9. Area Developer’s Understanding. Area Developer represents that:

 

  a. Area Developer has read, knows and understands the contents of this
Termination Agreement; and

 

  b. Area Developer has executed this Termination Agreement voluntarily, and
after having been given the opportunity to consult with advisors of its choice.

 

10. Governing Law. This Termination Agreement is made and entered into in the
State of North Carolina and shall be construed in accordance with and governed
by the law thereof.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed, sealed and delivered
this Termination Agreement on the day and year first above written.

 

       

GOLDEN CORRAL FRANCHISING

SYSTEMS, INC.

[CORPORATE SEAL]

       

ATTEST:

 

Robert B. Heyward

     

By:

 

/s/ L. Tate

   

Its Secretary

         

Larry I. Tate, Senior Vice President

of Franchise Sales

       

AREA DEVELOPER:

 

FRISCH’S RESTAURANTS, INC.

[CORPORATE SEAL]

       

ATTEST:

 

Paul F. McFarland

     

By:

 

/s/ Doanld H. Walker

   

Its Vice President

         

Donald H. Walker

Vice President – Finance

           

 



--------------------------------------------------------------------------------

ADDENDUM TO AREA DEVELOPMENT AGREEMENT

 

This is an “Addendum” to the Area Development Agreement (the “Development
Agreement”) dated July 20 , 2004 by and between FRISCH’S RESTAURANTS, INC.
(“Area Developer”) and GOLDEN CORRAL FRANCHISING SYSTEMS, INC. (“Franchisor”)
with respect to certain markets in the Development Area specified under the
Development Agreement defined by the Designated Market Areas of Cleveland, Ohio;
Toledo, Ohio; Lima, Ohio; Dayton, Ohio; Cincinnati, Ohio; Columbus, Ohio;
Wheeling, West Virginia; Steubenville, Ohio; Pittsburgh, Pennsylvania;
Johnstown/Altoona, Pennsylvania; Southbend/ Elkhart/Goshen, Indiana; Lansing,
Michigan; Detroit, Michigan; and Grand Rapids/Kalamazoo/Battle Creek, Michigan
(the “DMAs”).

 

By executing this Addendum, Area Developer and Franchisor intend to supplement
the terms and provisions of the Area Development Agreement and, to the extent
that any term or provision of the Development Agreement is inconsistent with the
terms and provisions of this Addendum, the terms of this Addendum shall control.

 

1. Option to Purchase Additional New Markets

 

Franchisor and Area Developer acknowledge and agree that certain markets (not
including Non-traditional Markets) exist within the DMAs which are subject to
this Development Agreement, which in the judgment of the Franchisor do not
currently meet the minimum criteria for development and operation of a Golden
Corral ® restaurant. Franchisor and Area Developer agree that in the event that
Franchisor in its sole and absolute judgment determines in the future that any
one or more market areas within the DMAs meets the then-current criteria
established by Franchisor for development of a Golden Corral ® restaurant (a
“New Market”), Area Developer shall have the option to purchase each such New
Market (the “Option”,) on the following terms:

 

Term of Option:

 

So long as Area Developer is not in default under the Development Agreement or
any Franchise Agreement, the Option shall continue throughout the term of the
Development Agreement (including any extension thereof) and thereafter so long
as Area Developer acquires each New Market which may become available under the
Option and develops a Golden Corral ® restaurant in each market owned by Area
Developer as required by the Development Agreement (including any amendment or
replacement thereto). Notwithstanding anything contained within this Addendum or
the Development Agreement to the contrary, Area Developer shall have no right or
option to develop the markets/cities which Area Developer has already declined
to acquire in the DMAs and such markets/cities are excluded from this
Development Agreement and Addendum. Such excluded markets/cities include the
cities of Ashland, Ohio; New Philadelphia, Ohio; Sandusky, Ohio; Adrian,
Michigan; Owensboro, Kentucky; Paducah, Kentucky; Cranberry, Pennsylvania;
Brighton, Michigan; Rochester Hills, Michigan; Bloomington/Normal, Illinois;
Springfield, Illinois; Champagne/Urbana, Illinois; Peoria/Pekin, Illinois and
Moline/Rock Island, Illinois. It is acknowledged that Franchisor may establish
and

 



--------------------------------------------------------------------------------

Addendum to Area Development Agreement

Frisch’s Restaurants, Inc.

 

operate or license others to establish and operate Golden Corral restaurants in
such declined and excluded markets/cities without offering Area Developer any
rights therein.

 

Designation as New Market; Election to Exercise Option to Purchase:

 

Following the designation by Franchisor of any New Market, except for the
declined/excluded markets, Franchisor shall give notice to Area Developer in
writing that such market has been so designated. Such notice shall include all
New Markets so designated, together with such information as Franchisor in its
discretion deems relevant to each such designation. If Area Developer elects to
exercise the Option granted hereby with respect to a New Market, Area Developer
shall give written notice of such election to Franchisor within thirty (30) days
following receipt by Area Developer of the notice from Franchisor. Area
Developer shall exercise such Option with respect to all, but not less than all,
New Markets included within a notice from Franchisor.

 

Terms of Purchase; Execution of Documents

 

In the event that Area Developer elects to exercise the Option with respect to
New Markets designated by Franchisor, such New Markets shall be purchased on
Franchisor’s then-standard terms for the licensing of markets under an Area
Development Agreement. Franchisor shall prepare and Area Developer shall
execute, within thirty (30) days after receipt, an amendment to the Development
Agreement in which the Term and the opening schedule set forth in the
Development Agreement shall be extended for a period of time determined by
Franchisor based upon the number of New Markets being acquired and after taking
into consideration the number of new restaurants required to be developed each
year under the existing terms of the agreement, or, if the term of the
Development Agreement has expired, Area Developer shall execute a new agreement
providing for the development and operation by Area Developer of a Golden Corral
® restaurant in each New Market and with a term sufficient to allow for such
development based upon the previously existing agreement.

 

Area Developer shall pay to Franchisor the Development Fee otherwise due for
each New Market being acquired, according to Franchisor’s then-standard terms,
at the time of execution of the Amendment to the Development Agreement or a new
Area Development Agreement, as the case may be.

 

2. Limited Option to Purchase Rights for Non-Traditional Sites

 

Franchisor and Area Developer acknowledge and agree that the Development Area
excludes certain non-traditional sites as described in Section I.C. (i) of the
Development Agreement, and

 



--------------------------------------------------------------------------------

Addendum to Area Development Agreement

Frisch’s Restaurants, Inc.

 

which are likewise excluded from the Protected Territory defined in the form of
Franchise Agreement attached as an exhibit to the Development Agreement.
Franchisor and Area Developer agree that in the event that Franchisor in its
sole and absolute judgment determines that any one or more non-traditional sites
within the DMAs meets the then-current criteria established by Franchisor for
development of a restaurant business or similar offering using the Proprietary
Marks and the System (a “Non-traditional Site”), and, based on the
characteristics of such Non-traditional Site (including but not limited to the
nature of the offering which may be made for such site, any contractual
obligations or limitations, bidding requirements, connections with any other
similar site not within the DMAs, and other criteria deemed by Franchisor as
bearing on the proposed use of the site) Franchisor determines in its sole
discretion that Area Developer can be expected to meet all of the development
and operating criteria for such site and without affecting the operation of any
similar site not within the DMAs, Area Developer shall have the option to
purchase the development right for each such Non-traditional Site (a
“Supplemental Right”), on the following terms:

 

Term of Supplemental Right To Develop Non-Traditional Sites

 

So long as Area Developer is not in default under the Development Agreement or
any Franchise Agreement, the Option shall continue throughout the term of the
Development Agreement (including any extension thereof) and thereafter so long
as Area Developer acquires each New Market which may become available under the
Option and develops a Golden Corral ® restaurant in each market owned by Area
Developer as required by the Development Agreement (including any amendment or
replacement thereto). Notwithstanding anything contained in this Addendum or the
Development Agreement to the contrary, this Supplemental Right shall only apply
to those submarkets/cities referred to in Exhibit “AA” of the Development
Agreement and those New Markets wherein Area Developer has timely exercised its
Option and entered into the required documents with Franchisor as described in
Paragraph 1 of this Addendum.

 

Designation as Non-Traditional Site Subject to Supplemental Right; Election to
Exercise Option to Purchase:

 

Following the designation by Franchisor of any Non-traditional Site as a site
subject to a Supplemental Right, Franchisor shall give notice to Area Developer
in writing that such site has been so designated. Such notice shall include such
information as Franchisor in its discretion deems relevant to each such
designation, and any information in Franchisor’s possession regarding the site
which create developmental or operating requirements or restrictions, such as
bidding requirements, operating requirements or restrictions and the like.
Franchisor shall also specify in such notice any fees or payments due from Area
Developer to Franchisor or any affiliate of Franchisor, including but not
limited to any franchise fee or royalty requirement if

 

Page 2 of 6



--------------------------------------------------------------------------------

Addendum to Area Development Agreement

Frisch’s Restaurants, Inc.

 

different in any respect from the fees or payments specified with respect to any
other franchised Golden Corral ® restaurant developed under Franchisor’s
then-standard terms. If Area Developer elects to exercise the Supplemental Right
granted hereby with respect to a Non-traditional Site, Area Developer shall give
written notice of such election to Franchisor within thirty (30) days following
receipt by Area Developer of the notice from Franchisor. Area Developer shall
exercise such Supplemental Right with respect to all, but not less than all,
Non-traditional Sites included within a common bid, operating agreement or
contract required with a third party, but may otherwise exercise or reject such
Supplemental Rights with respect to sites on a case by case basis.

 

Terms of Purchase; Execution of Documents

 

In the event that Area Developer elects to exercise the Option with respect to a
Non-traditional Site designated by Franchisor and for which Area Developer is
successful in acquiring the right to operate at such site from any third party
required to approve such development, such Non-traditional Sites shall be
purchased on Franchisor’s then-standard terms for the sale of markets in similar
locations, or, if Franchisor has not established standard terms for such kinds
of development, on such terms as Franchisor deems reasonable and appropriate
after giving consideration to the training, development and other assistance
likely to be provided by Franchisor. The Term of the Development Agreement shall
be extended for a period of time determined by Franchisor based upon the number
and type of Non-traditional Sites being acquired and after taking into
consideration the number of new restaurants required to be developed each year
under the existing terms of the agreement, or, if the term of the Development
Agreement has expired, Area Developer shall execute a Franchise Agreement for
any single Non-traditional Site or a new Area Development Agreement for multiple
sites, on such terms as Franchisor deems reasonable and appropriate, which
agreement shall provide for the development and operation by Area Developer of a
Golden Corral ® restaurant facility in each Non-traditional Site and with a term
sufficient to allow for such development based upon the development obligations
imposed by the third party with whom Area Developer is required to contract for
the operation of such site.

 

Area Developer shall pay to Franchisor any fees due with respect to each
Non-traditional Site being acquired, according to Franchisor’s terms, at the
later of the date Area Developer secures the right from any third party to
develop such site (such as the date Area Developer is notified of its successful
bid or acceptance by the third party of acceptance of Area Developer’s contract)
or the time of execution of the Amendment to Development Agreement or new Area
Development Agreement including such Non-traditional Site or, in the case of a
single Non-traditional site, at the time of execution of the Franchise Agreement
for such site, as the case may be.

 

Page 3 of 6



--------------------------------------------------------------------------------

Addendum to Area Development Agreement

Frisch’s Restaurants, Inc.

 

3. Limitation on Restrictions While Public Company:

 

Franchisor acknowledges that Area Developer is currently organized and operates
as and expects to remain a corporation registered under the Securities and
Exchange Act of 1934 (or any similar subsequent law) regulating the transfer of
publicly traded securities, and has qualified for and has listed for trading of
its equity securities on national and regional stock exchanges (a “Public
Company”).

 

Area Developer shall upon request provide to Franchisor (i) a copy of Area
Developer’s annual report on Form 10-K each year promptly after its preparation
and (ii) a list each year of any individual or entity required under the federal
securities laws to file Form 5 (or any similar form) with the Securities
Exchange Commission in such year.

 

Franchisor agrees that so long as Area Developer continues to operate as a
Public Company, Area Developer shall not be required to comply (except as set
forth below) with the following restrictions or requirements in the Development
Agreement or form of Franchise Agreement attached thereto, or any similar
restriction found in any other provision of any form of Franchise or Area
Development Agreement hereafter adopted by Franchisor:

 

A) Area Developer shall not be required to comply with provisions of Sections
V.B.1. and V.B.2. of the Development Agreement or Section XVII of the Franchise
Agreement regarding Corporate, Partnership or Limited Liability Company
franchisees.

 

B) Except as set forth below, the transfer of stock or other interests in Area
Developer so long as Area Developer is a Public Company shall not be deemed a
transfer subject to the provisions of Section VII.B. of the Development
Agreement or Section XIII.B. of the Franchise Agreement; the consent of
Franchisor shall not be required nor shall any fee be payable to Franchisor with
respect to any offerings of shares or securities otherwise restricted by Section
VII.C. of the Development Agreement or Section XIII.D. of the Franchise
Agreement; and Franchisor shall not have any right of first refusal as otherwise
provided in Sections VII.D. or VII.E. of the Development Agreement or Sections
XIII.E. or XIII.F. of the Franchise Agreement; Provided, however, that a
transfer by operation of law as the result of a merger, consolidation or
reorganization with an entity engaged in the operation of family steakhouse or
buffet restaurants which compete directly or indirectly with Golden Corral ®
restaurants shall be a prohibited transfer, and no such merger or consolidation
shall be permitted without the express prior written consent of Franchisor,
which Franchisor may refuse to give in its sole and absolute discretion.

 

C)

So long as the Area Developer maintains policies and procedures designed to
maintain the confidential nature of any Proprietary Information furnished to
Area Developer and to

 

Page 4 of 6



--------------------------------------------------------------------------------

Addendum to Area Development Agreement

Frisch’s Restaurants, Inc.

 

 

prevent its improper use, and otherwise agrees to notify Franchisor of any
prohibited use and assist Franchisor in taking such action as may be necessary
to obtain an injunction prohibiting any prohibited conduct, Area Developer shall
not be required to furnish covenants required under Section VIII.I.(2) of the
Development Agreement or Section VIII.C. of the Franchise Agreement.

 

4. Consent to Operation of Alternative Businesses:

 

Area Developer currently operates other restaurant businesses under the Frisch’s
® restaurant operating format which is distinct from those of Franchisor and
does not use any of the Marks or the System. Franchisor has agreed in reliance
upon the assurances of Area Developer and in consideration of the continuing
covenant and agreement of Area Developer to preserve and protect the Proprietary
Information to give its consent to the specific existing or additional Frisch’s
business operations of Area Developer, and may consent to other types of
restaurant operations in the future. Area Developer shall, as a continuing
condition to the ongoing consent of Franchisor to the continuing operation of
such alternative restaurant businesses, at all times maintain all confidential
and Proprietary Information in the manner called for under Section VIII.A. of
the Franchise Agreement, and shall not take any steps designed to or as a
foreseeable result of which the other business operations of Area Developer will
become substantially similar to those licensed under the Development Agreement
or Franchise Agreement, or cause confusion in the minds of the public as to the
source of any product or service offered in any other business operated by Area
Developer with those offered from Golden Corral ® restaurants. This consent
shall not serve as a consent to the acquisition of any other restaurant
business, or the merger or consolidation of Area Developer with any other entity
which operates family steakhouse or buffet restaurants (including cafeteria
restaurants) or other restaurants which utilize an operating format similar to
that of Franchisor.

 

5. Development Fee Credit:

 

Franchisor and Area Developer have entered into a Termination Agreement which
terminated their December 30, 1997 and July 6, 2000 Area Development Agreements
(hereinafter, together with all amendments thereto, collectively referred to as
“Old Agreements”). Area Developer shall receive a credit of One Hundred Seventy
Thousand Dollars ($170,000.00) which represents the remaining non-refundable
account balance of the Old Agreements’ development fee(s) to apply towards the
Three Hundred Eighty Thousand Dollars ($380,000.00) development fee due under
the Development Agreement, of which Fifty Thousand Dollars ($50,000.00) has
between December 31, 2003 and the present been applied to the individual unit’s
initial franchise fees due for Lima, Ohio which opened January 26, 2004;
Cleveland (Brooklyn), Ohio which opened May 24, 2004; the Macedonia, Ohio site
approved by the Development Committee with a Franchise Agreement executed; the
Toledo (Alexis), Ohio site approved by Development Committee with a Franchise
Agreement executed ; and, the Ontario, Ohio site approved by the Development
Committee with a Franchise Agreement executed.

 

Page 5 of 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Addendum to Area Development
Agreement to be executed by their respective duly authorized officers on the
same day and year as the original execution of the Development Agreement.

 

       

GOLDEN CORRAL FRANCHISING SYSTEMS, INC.

           

By:

 

/s/ L. Tate

               

Larry I. Tate, Senior Vice President of Franchise

Sales

           

Attest:

 

/s/ Robert B. Heywood

               

Its Secretary

 

       

FRISCH’S RESTAURANTS, INC.

           

By:

 

/s/ Donald H. Walker

               

Donald H. Walker, Vice President-Finance

(Corporate Seal)

     

Attest:

 

/s/ Paul F. McFarland

Its                      Vice President

           

 